DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 34-38 directed to an invention non-elected without traverse.  Accordingly, claims 34-38 have been cancelled.

Allowable Subject Matter
Claims 21-22, 27-28 and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, Chen (US 2014/0185264), discloses a semiconductor package comprising: a routing layer comprising one or more dielectric layers, a plurality of first layer contact elements and a further plurality of first layer contact elements on a first side of the routing layer, and a plurality of second layer contact elements on a second side of the routing layer opposite the first side; a first semiconductor die comprising a plurality of first electrical die contact elements in physical contact with the plurality of first layer contact elements so that the first semiconductor die is in electrical connection with the plurality of first layer contact elements; a second semiconductor die comprising a plurality of second electrical die contact elements in contact with the plurality of second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SHIH TSUN A CHOU/Examiner, Art Unit 2811